Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Information disclosure statement (IDSs) filed on 11/02/2021 has been reviewed and considered by Examiner.
The Office’s Comment
3.	a.	The Office initially sent Notice of Allowance for this application on 11/04/2021.  
b.	During notice of allowance was processed to send out to applicants.  Applicants filed Information disclosure statement (IDSs) on 11/02/2021.  IDSs filed on 11/02/2021 has been reviewed and considered by the Office.  Independent claim 2, independent claim 13 and independent claim 20 are considered allowable since the IDS, the prior art made of record and considered pertinent to the applicant’s disclosure do not teach or suggest the claimed limitations.  Since the independent claim 2, independent claim 13 and independent claim 20 are allowable, claims 3-12, 14-19 and 21-23 are also allowable at least by virtue of the dependency relationship.  Claims 2-23 are allowable subject matter.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199